DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0192957 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 

Response to Amendment
The amendment filed on 02/15/2022 has been entered:
Claim 18 – 37 remain pending in the application;
Claim 19 – 36 are amended;
Claim 37 is added as new.

Applicant’s amendments to claim overcome each and every 112 claim rejections as set forth in the Final Office Action mailed on 11/15/2021. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 18 – 36 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Regarding the rejection of independent claim 18, applicant submitted on p.6 – 7 that “Nair does not disclose a visual representation of a tissue boundary that defines a region of tissue having a single tissue type”; “In particular, there is no disclosure within Nair that a boundary detection process has been performed in connection with the identification of a tissue type. Accordingly, the color (or gray-scale) regions that are displayed within Nair may indicate that a tissue type have been identified at location, but there is no disclosure that the extent of these colors represent a tissue boundary.” Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First, the limitation “a first visual representation of the tissue boundary” is under broadest reasonable interpretation. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, MPEP 2111. The corresponding specification in the present application is recited as: “the characterization software analyzes the OCT data and measured tissue optical properties to generate image segmentations, define tissue boundaries, and identify tissue elements in samples of interest … In one embodiment, the calculated tissue parameters are displayed as numbers or color-coded images (e.g., discrete colors, grayscale, etc.). In another embodiment, the derived tissue types are displayed to the user as texts or color-coded images (e.g., discrete colors, grayscale, etc.)” in [0086]; and “wherein the first visual representation and the second visual representation are selected from a group consisting of a line, a dotted line, an overlay, a colormap, a color, a texture map, and text” in originally filed claim 20. It is clear the specification of present application discloses “discrete color” or “colormap” as first visual representation of the tissue boundary.
Second, Nair does teach using discrete colors for different tissue type (see Noir; [0036]), and the boundary is inherent result of tissue segmentation and boundary is inherent property of any discrete colored zone (see Nair; Fig.5).
In addition, for the purpose of compact examination, reference Everett et al. (US 7,668,342 B2; filed on 09/09/2005) (hereinafter “Everett”) is cited as pertinent art in this office action. Everett explicitly teaches the step of boundary detection and the boundary of tissue type is clearly illustrated in the color coded image as shown in Fig.2, wherein discrete colors represent different tissue types and the lines between two colors is the inherent boundary for each colored zone. 

Thus, applicant’s arguments regarding the 103 rejection of independent claim 18 have been fully considered but they are not persuasive for the following reasons.

Regarding the rejection of dependent claim 19 – 36, applicant’s remarks submitted on p.7 are exclusively relying on supposed deficiencies with the rejection of parent claim 18. These remarks are not persuasive for the same reasons detailed above.

Overall, applicant’s remarks on p.5 – 6 have been fully considered but they are not persuasive. The amendments to claim result in new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 18 – 25, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney et al. (US 2003/0028100 A1; published on 02/06/2003) (hereinafter "Tearney") in view of Unal et al. (US 2007/0167710 A1; published on 07/19/2007) (hereinafter "Unal") and Nair et al. (US 2006/0241487 A1; published on 10/26/2006) (hereinafter “Nair”).

Regarding claim 18, Tearney teaches a method of analyzing and imaging a blood vessel ("The present invention describes methods for determining the fibrous cap thickness and measuring tissue optical properties." [0016]; "… to perform cross-
storing image data of a blood vessel ("OCT images were acquired at 4 frames per second (500 angular pixels×250 radial pixels), displayed with an inverse gray-scale lookup table, and digitally archived." [0117]), in an electronic memory device (memory device is an inherent structural requirement for digitally archiving), wherein the image data is generated using an imaging probe ("There is a coupler 28 at the proximal end of the catheter device 10 which may rotate or translate the incident beam of light to perform cross-sectional or longitudinal imaging of the vessel optical properties." [0062]; "In current OCT systems, the intensity of light returning from discrete locations within the sample comprises the image data set." [0093]);
generating one or more images of the blood vessel, using a computing device, from the image data ("Light … and directed onto the artery wall … An image of the optical properties may be obtained by rotating the inner housing." [0026]; in imaging system, a computing device is an inherent structural component to perform the image generating function), wherein the one or more images comprises one or more portions of a wall of the blood vessel ("Light … and directed onto the artery wall … An image of the optical properties may be obtained by rotating the inner housing." [0026]);
detecting a tissue boundary, using the computing device, with regard to the one or more images ("Recent work in our laboratory has shown that OCT data representing different components of plaques have distinct local intensity distributions. This realization has motivated the use of three methods for quantitative analysis and segmentation of OCT data representing different tissue types." [0095]; in image 
determining the tissue type, using the computing device ("FIG. 10B is an OCT image containing a lipid-rich region, a calcification, and a fibrous cap … FIG. 10C is an OCT image showing a fibrous cap and a lipid pool with different total attenuation coefficients. FIG. 10D is an OCT image of a large intimal calcification has a higher total attenuation coefficient than either the fibrous cap or lipid pool in FIG. 10C." [0095]); and
displaying a first image from the one or more images (see Fig.10), wherein the display of the first image includes adding a second visual representation of the tissue type relative to the selected images ("FIG. 10B is an OCT image containing a lipid-rich region, a calcification, and a fibrous cap … FIG. 10C is an OCT image showing a fibrous cap and a lipid pool with different total attenuation coefficients." [0095]; see Fig.10B - 10D; the text is interpreted as the second visual representation).
Tearney fails to explicitly teach the steps of detecting a lumen boundary, using the computing device, with regard to the one or more images; and displaying, using a display in electrical communication with the computing device, wherein the display of the first image includes adding a first visual representation of the tissue boundary shown in the first image.
However, in the same field of endeavor, Unal teaches the steps of storing image data of a blood vessel, in an electronic memory device ("… an image collection and 
generating one or more images of the blood vessel ("… in the image generated by the OCT scanning process." [0028]), using a computing device ("… using a programmable computer running software adapted to perform such virtual manipulations and methods." [0036]), from the image data (“… by the OCT scanning process." [0028]), and
detecting a lumen boundary ("FIG. 3 illustrates how such a contour line may start at an initial estimated position and be evolved using known image segmentation techniques to identify the lumen boundary." [0022]; "As discussed above and as one skilled in the art will recognize, the gradient flows of Equation 3 represent a region-based approach for evolving an ellipse contour to, for example, the lumen boundary of an artery." [0026]), using the computing device ("… using a programmable computer running software adapted to perform such virtual manipulations and methods." [0036]), with regard to the one or more images (see Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the segmentation method as taught by Tearney with the segmentation techniques to identify lumen boundary as taught by Unal. By combining “the region and boundary-based gradient flows” (see Unal; [0027]), it would be possible that "the arrangement and distribution of stents may be automatically and accurately determined" (see Unal; [0009]).

However, in the same field of endeavor, Nair teaches the steps of detecting a tissue boundary, using the computing device, with regard to the one or more images, wherein the tissue boundary defines a region of tissue having a single tissue type ("If a match {either exactly or substantially} is found, the related region is correlated to the tissue type {or characterization} stored in the database 134 …" [0035]; “… calcific tissues 512, fibrous tissues 514, calcified necrotic tissues 516 and fibro-lipidic tissues 518 …” [0036]; boundary is inherent property of region as defined in geometry), and
displaying, using a display ("… after each region is identified, the characterization application is further adapted to display a reconstructed image of the interrogated vascular object on a display." [0036]) in electrical communication with the computing device (“A computing device 130 including such a display 136 is illustrated in FIG. 4.” [0036]; see Fig.1), wherein the display of the first image includes adding a first visual representation of the tissue boundary shown in the first image ("In one embodiment of the present invention, each tissue type {or characterization} is distinguished through the use of gray-scales or discrete colors." [0036]; here change of different color define the boundary as the first visual representation which is consistent with the disclosure in the specification of present application [0086] and claim 20; boundary is inherent property of any colored zone as shown in Fig.5).


Regarding claim 19, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 18, and Tearney further teaches wherein the tissue type is a tissue comprising calcium ("FIG. 10B is an OCT image containing a lipid-rich region, a calcification, and a fibrous cap … FIG. 10D is an OCT image of a large intimal calcification has a higher total attenuation coefficient than either the fibrous cap or lipid pool in FIG. 10C." [0095]).

Regarding claim 20, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 18, and Tearney further teaches wherein the second visual representation is text ("FIG. 10B is an OCT image containing a lipid-rich region, a calcification, and a fibrous cap … FIG. 10C is an OCT image showing a fibrous cap and a lipid pool with different total attenuation coefficients." [0095]; see Fig.10B - 10D; the text is interpreted as the second visual representation).
In addition, Nair further teaches wherein the first visual representation is a colormap or a color ("In one embodiment of the present invention, each tissue type {or characterization} is distinguished through the use of gray-scales or discrete colors." [0036]; here change of different color define the boundary as the first visual 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the segmentation method as taught by Tearney with the vascular tissue characterizing and displaying as taught by Nair. Doing so would make it possible to provide a system that "makes different tissue types or characterizations easily identifiable" (see Nair; [0036]).

Regarding claim 21, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 18, and Tearney further teaches wherein determining the tissue type comprises performing a statistical discriminant analysis of region of the one or more images within the tissue boundary ("Computation of the histograms or probability distribution functions {PDF} for different tissue regions has shown that each tissue type has a distinct PDF (FIG. 10), making it likely that local PDF statistics such as the mean, standard deviation and skew could be used for image segmentation. Next, preliminary analysis of existing data shows that separate plaque components have different local spatial frequency distributions or textures." [0095]).

Regarding claim 22, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 18, and Tearney further teaches wherein the tissue type is fiber, or lipid ("FIG. 10B is an OCT image containing a lipid-rich region, a calcification, and a fibrous cap." [0095]).

Regarding claim 23, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 18, and Tearney further teaches the steps of populating a database with histology data collected in parallel with collection of image data ("Precise registration of OCT and histology was accomplished by applying ink marks {Triangle Biomedical Sciences, Durham, N.C.} to the vessels at the imaging site, such that each OCT image and corresponding histologic section contained visually recognizable reference points." [0118]); and determining the tissue type using the populated database ("From this set, 26 plaques identified as fibroatheromas by histology with precise registration between OCT and histology as determined by reference ink marks and minimal superficial calcification by histology, were selected to correlate measurements of macrophage density." [0122]).

Regarding claim 24, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 18, and Tearney further teaches wherein the imaging probe is a rotatable optical coherence tomography probe that is disposed in and pulled back through a lumen of the blood vessel ("There is a coupler 28 at the proximal end of the catheter device 10 which may rotate or translate the incident beam of light to perform cross-sectional or longitudinal imaging of the vessel optical properties. It is also possible to have an image fiber 32 bundle which can rotate." [0062]).

Regarding claim 25, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 24, and Tearney further teaches the steps of correcting a 

Regarding claim 27, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 24, and Tearney further teaches wherein the image data comprises backscattering data ("… optical coherence tomography is a non-invasive cross-sectional imaging technique capable of providing high-resolution images of optical backscattering within tissue." [0079]).

Regarding claim 28, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 27, and Tearney further teaches the steps of comparing the backscattering data to a first threshold ("Several algorithms are presented for determining macrophage density, including … cluster analysis or threshold application. OCT measures the intensity of light returning from within a sample. Samples having a higher heterogeneity of optical index of refraction exhibit stronger optical scattering and therefore a stronger OCT signal." [0025]; the return OCT signal intensity is the backscattering value, by definition), the backscattering data mapping to a first location in the one or more images ("… or ROI's with high macrophage content versus low .


Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney in view of Unal and Nair, as applied in 24, and further in view of Westphal et al. (US 2004/0068192 A1; published on 04/08/2004) (hereinafter "Westphal").

Regarding claim 26, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 24, and Tearney further teaches the step of rotating the imaging probe ("There is a coupler 28 at the proximal end of the catheter device 10 which may rotate or translate the incident beam of light to perform cross-sectional or longitudinal imaging of the vessel optical properties. It is also possible to have an image fiber 32 bundle which can rotate." [0062]).
Tearney in view of Unal and Nair fails to explicitly teach the step of applying an angular intensity correction to account for an attenuation effect.
However, in the same field of endeavor, Westphal teaches the step of rotating the imaging probe ("It can be assumed that the OCT image is formed using a sample arm probe that incorporates a rotating mirror scanner …" [0041]) and applying an angular intensity correction to account for an attenuation effect ("The scanning angle to 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the OCT imaging method as taught by Tearney with the data correction as taught by Westphal. Doing so would make it possible for “correcting both external distortions (such as those caused by scan geometry) and intrinsic distortions within the sample (such as those found in layered media or samples)” (see Westphal; [0032]).


Claim 29 – 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney in view of Unal and Nair, as applied in 24, and further in view of van der Meer et al. (Localized Measurement of Optical Attenuation Coefficients of Atherosclerotic Plaque Constituents by Quantitative Optical Coherence Tomography; published on 10/03/2005) (hereinafter "van der Meer").

Regarding claim 29, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 24, except wherein the image data comprises backscattering data and attenuation data.

 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the OCT imaging method as taught by Tearney with the attenuation calculation in OCT imaging as taught by van der Meer. Doing so would make it possible "that additional information is available in the back-scattered signal, which can be used to also obtain quantitative information of imaged tissue structures" (see van der Meer; Page 1374 section IV C).

Regarding claim 30, Tearney in view of Unal, Nair and van der Meer teaches all claim limitations, as applied in claim 29, and van der Meer further teaches the step of measuring an attenuation value ("To obtain μt for the different tissue constituents, the average of 50–100 adjacent A-scans was taken from each ROI in each OCT B-scan. Combining the known position of the focus in the tissue sample with a Levenberg-Marquardt curve fitting algorithm, {1} {with added offset and amplitude to facilitate scaling} was fitted to the OCT signal within the ROI, with μt as the fitting parameter.." Page 1370, section II C) and a backscattering value at a point in blood vessel ("During OCT imaging, the OCT signal is measured as a function of depth d in the tissue." Page 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the OCT imaging method as taught by Tearney with the attenuation calculation in OCT imaging as taught by van der Meer. Doing so would make it possible "that additional information is available in the back-scattered signal, which can be used to also obtain quantitative information of imaged tissue structures" (see van der Meer; Page 1374 section IV C).

Regarding claim 31, Tearney in view of Unal, Nair and van der Meer teaches all claim limitations, as applied in claim 30, and van der Meer further teaches the step of determining the tissue type at the point in response to the measured attenuation value and backscattering value ("By fitting the OCT data of selected regions to a model describing the decay of the OCT signal with tissue depth, the could be determined for several components of the arterial wall including human atherosclerotic plaque … this quantitative analysis of intrinsic and, thus, characteristic {optical} properties of the different tissue types can increase sensitivity and specificity of OCT in plaque detection and differentiation and, thus, its diagnostic potential." Page 1373 section IV A).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the OCT imaging method as taught by Tearney with the attenuation calculation in OCT imaging as taught by van der Meer. Doing so would make it possible "that additional information is available in the back-

Regarding claim 32, Tearney in view of Unal, Nair and van der Meer teaches all claim limitations, as applied in claim 29, and van der Meer further teaches the step of determining the tissue type at a location in the blood vessel corresponding to an image location in one of the one or more images in response to the attenuation value and backscattering value at the image location ("By fitting the OCT data of selected regions to a model describing the decay of the OCT signal with tissue depth, the could be determined for several components of the arterial wall including human atherosclerotic plaque … this quantitative analysis of intrinsic and, thus, characteristic {optical} properties of the different tissue types can increase sensitivity and specificity of OCT in plaque detection and differentiation and, thus, its diagnostic potential." Page 1373 section IV A).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the OCT imaging method as taught by Tearney with the attenuation calculation in OCT imaging as taught by van der Meer. Doing so would make it possible "that additional information is available in the back-scattered signal, which can be used to also obtain quantitative information of imaged tissue structures" (see van der Meer; Page 1374 section IV C).


Claim 33 – 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney in view of Unal, Nair and van der Meer, as applied in claim 29, and further in view of Jeon et al. (A feasibility study of optical coherence tomography for guiding deep brain probes; published on 02/09/2006) (hereinafter "Jeon").

Regarding claim 33, Tearney in view of Unal, Nair and van der Meer teaches all claim limitations, as applied in claim 29, except wherein determining the tissue type further comprises generating a backscatter-attenuation space.
However, in the same field of endeavor, Jeon teaches wherein determining the tissue type further comprises generating a backscatter-attenuation space ("Nineteen different ROIs were analyzed using three OCT images … Attenuation coefficients and maximum intensities of the averaged A-scans were calculated for each ROI {Fig. 6, Table 1}." Page 99 section 4; the intensity is proportional to the backscattering value).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the OCT imaging method as taught by Tearney with the clustering algorithm of both signal intensity and attenuation coefficient in OCT as taught by Jeon. Doing so would make it possible "that the tissue classification essential for neurosurgical treatments" via "using optical properties", and it is also feasible "for using OCT or OCDR in guiding the insertion of DBS probes" (see Jeon; Page 100 section 4).

Regarding claim 34, Tearney in view of Unal, Nair, van der Meer and Jeon teaches all claim limitations, as applied in claim 33, and van der Meer further teaches 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the OCT imaging method as taught by Tearney with the attenuation calculation in OCT imaging as taught by van der Meer. Doing so would make it possible "that additional information is available in the back-scattered signal, which can be used to also obtain quantitative information of imaged tissue structures" (see van der Meer; Page 1374 section IV C).

Regarding claim 35, Tearney in view of Unal, Nair and van der Meer teaches all claim limitations, as applied in claim 29, except the step of determining backscattering coefficients and attenuation coefficients from the backscattering data and attenuation data.
However, in the same field of endeavor, Jeon teaches the step of determining backscattering coefficients and attenuation coefficients from the backscattering data and attenuation data ("Nineteen different ROIs were analyzed using three OCT images … Attenuation coefficients and maximum intensities of the averaged A-scans were 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the OCT imaging method as taught by Tearney with the clustering algorithm of both signal intensity and attenuation coefficient in OCT as taught by Jeon. Doing so would make it possible "that the tissue classification essential for neurosurgical treatments" via "using optical properties", and it is also feasible "for using OCT or OCDR in guiding the insertion of DBS probes" (see Jeon; Page 100 section 4).

Regarding claim 36, Tearney in view of Unal, Nair, van der Meer and Jeon teaches all claim limitations, as applied in claim 35, and Jeon further teaches the steps of plotting pairs of backscattering coefficients and attenuation coefficients (see Fig.6); and determining different tissue types based on clusters formed in the plot of such pairs ("The internal and external capsules showed very similar optical properties and were clustered together as the capsules group. The optical properties of gray matter, i.e., hippocampus and S1BF, were distinctively different from those of white matter, i.e., capsules and optic tract. Within the white matter, the capsules and optic tract were clearly different from one another in optical properties as well." Page 99 section 4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the OCT imaging method as taught by Tearney with the clustering algorithm of both signal intensity and attenuation coefficient .


Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney in view of Unal and Nair, as applied in 18, and further in view of Boyer et al.; (Automatic recovery of the optic nervehead geometry in optical coherence tomography; published on 05/01/2006) (hereinafter "Boyer").

Regarding claim 37, Tearney in view of Unal and Nair teaches all claim limitations, as applied in claim 18, except wherein detecting the tissue boundary comprises identification of one or more discontinuities in a linearization of the image data, and wherein the first visual representation of the tissue boundary is based on the one or more discontinuities.
However, in the same field of endeavor, Boyer teaches wherein detecting the tissue boundary comprises identification of one or more discontinuities (“TE{c¯} gives us an indication of how well our model fits the actual upper retina-optic nerve head profile for a given set of breakpoints. Now we assume that TE{c¯} has a global minimum that corresponds to the ideal location of the breakpoints. That is, when TE{c¯} is minimized, c2 and c3 correspond to the limits of the optic cup, according to this model.” Page 559, c2 and c3 correspond to the limits of the optic cup, according to this model.” Page 559, A. Mathematical Model; here the breakpoints are the discontinuities as defined in the art; and optic cup is the tissue type with c2 and c3 as boundary; once c2 and c3 position is set for the boundary, a visual representation is assigned to the boundary, see citations of Nair in the rejection to claim 18).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the OCT imaging method as taught by Tearney with the partition method as taught by Boyer. By identifying the position of optic cup limit, it would be possible to provide a calculation of cup-to-disk ratio which provides “a popular measure used by ophthalmologists for assessing the health of the optic nerve head” (see Boyer; Page 554, C. System Overview).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Everett et al. (US 7,668,342 B2; filed on 09/09/2005) teach the step of boundary detection and the boundary of tissue type is clearly illustrated in the color coded image as shown in Fig.2, wherein discrete colors represent different tissue types and the lines between two colors is the inherent boundary for each colored zone.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793